19-547
    Reches v. Morgan Stanley & Co.


                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 12th day of March, two thousand twenty.

    PRESENT:
                PIERRE N. LEVAL,
                PETER W. HALL,
                GERARD E. LYNCH,
                      Circuit Judges.
    _____________________________________

    Benjamin Reches,

                               Plaintiff-Appellant,

                      v.                                                       19-547

    Morgan Stanley & Co., LLC,

                      Defendant-Appellee.
    _____________________________________


    FOR PLAINTIFF-APPELLANT:                             Benjamin Reches, pro se, Brooklyn, NY.

    FOR DEFENDANT-APPELLEE:                              Robert N. Holtzman, Kramer Levin Naftalis
                                                         & Frankel LLP, New York, NY.


             Appeal from a judgment of the United States District Court for the Eastern District of New

    York (Cogan, J.).
       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the order of the district court is AFFIRMED.

       Appellant Benjamin Reches, pro se, sued his former employer, Morgan Stanley &

Company, in state court for violations of the Employee Retirement Income Security Act and state

law. After Morgan Stanley removed the case to federal court, the district court dismissed Reches’s

ERISA claims as untimely, and remanded the remaining state law claims to state court. Reches

moved three times for reconsideration. The district court denied the motions, and this Court

affirmed the judgment. See Reches v. Morgan Stanley & Co. Inc., 687 F. App’x 49 (2d Cir. 2017)

(summary order). Reches moved again for reconsideration, which the district court again denied;

this Court affirmed the denial. See Reches v. Morgan Stanley & Co., 736 F. App’x 306 (2d Cir.

2018) (summary order). For the fifth time, Reches moved for reconsideration and the district court

denied the motion. He appeals. We assume the parties’ familiarity with the underlying facts, the

procedural history of the case, and the issues on appeal.

       We review a district court decision granting or denying a Federal Rule of Civil Procedure

60(b) motion for abuse of discretion. See Molchatsky v. United States, 713 F.3d 159, 162–63 (2d

Cir. 2013). “A district court abuses its discretion if it bases ‘its ruling on an erroneous view of the

law or on a clearly erroneous assessment of the evidence.’” Ins. Co. of N. Am. v. Pub. Serv. Mut.

Ins. Co., 609 F.3d 122, 127 (2d Cir. 2010) (quoting Transaero, Inc. v. La Fuerza Aerea Boliviana,

162 F.3d 724, 729 (2d Cir. 1998)).

       The district court did not abuse its discretion. Reches’s arguments about the statute of

limitations are barred by the law of the case doctrine, which “commands that when a court has ruled

on an issue, that decision should generally be adhered to by that court in subsequent stages in the

                                                  2
same case unless cogent and compelling reasons militate otherwise.” Johnson v. Holder, 564 F.3d

95, 99 (2d Cir. 2009) (internal quotation marks omitted).         Compelling reasons include “an

intervening change in law, availability of new evidence, or the need to correct a clear error or

prevent manifest injustice.” Id. at 99–100 (internal quotation marks omitted). Here, the district

court ruled (and we affirmed) that Reches’s claims were untimely. Reches, 687 F. App’x at 50–

51. And we determined that it was not an error, under the circumstances of this case, for the district

court to have raised the statute of limitations issue sua sponte. Id.      Further, we have already

rejected Reches’s attempts to revisit this issue. Reches, 736 F. App’x at 307–08. The law of the

case doctrine, therefore, applies here.

       Reches offers no compelling arguments, as all of his contentions have previously rejected

by the district court and the district court’s judgments have been affirmed on appeal. We have

reviewed the remainder of Reches’s arguments and find them to be without merit. The judgment

of the district court is AFFIRMED.

                                              FOR THE COURT:
                                              Catherine O’Hagan Wolfe, Clerk of Court




                                                 3